Deen, Presiding Judge.
Flight International, Inc., appeals from an order entered pursu*406ant to appellee’s motion for judgment for costs on reversal. This case appeared in this court as Dauer v. Flight Intl., 174 Ga. App. 879 (332 SE2d 28) 1985. The motion sought reimbursement of $1,750 for the preparation of a transcript and $600.80 for the preparation of the record for appeal. The trial court ordered appellant to pay $2,350.80 as costs in the appellate court arising out of the appeal. On appeal appellant contends that the court below erred in ordering it to pay the costs of having a transcript prepared. Held:
Decided September 23, 1986.
John L. Taylor, Jr., Celeste McCoullough, for appellant.
Taylor W. Jones, Rickman P. Brown, for appellee.
The cost of having a transcript prepared by the court reporter is an expense of appeal, but it is not a cost of appeal. An expense of appeal is not recoverable from the appellee where appellant is successful in obtaining a reversal in an appellate court. Stone Mountain Mem. Assoc. v. Stone Mountain Scenic R., 232 Ga. 92, 93 (205 SE2d 293) (1974).
Accordingly, this case is affirmed and remanded with direction that the trial court’s order be corrected to reflect that only the cost of preparation of the record is to be recovered by Dauer as a cost of appeal.

Judgment affirmed with direction, otherwise reversed.


Benham and Beasley, JJ., concur.